Ames, J.
There can be no doubt that the covenant of the lessees bound them to the payment of the tax, unless the circumstances of the sale of the demised premises by the plaintiff, after the term had been brought to a close by the fire, furnish some ground for relieving them from that obligation. Wilkinson v. Libbey, 1 Allen, 375. Walker v. Whittemore, 112 Mass. 187. Amory v. Melvin, Ib. 83. It appears to us to be impossible that that transaction should have that effect. The promise of Scott, the purchaser, to pay one half of the tax in question was only a part of the consideration which he gave for the land. The payment of half of the amount of the tax, which otherwise the vendor must have paid, was merely a part of the price of the estate. The price was the whole amount agreed to be paid, and it is immaterial whether it were expressed in one gross sum, or divided into separate items. Whatever price the plaintiff obtained for the estate, and in whatever mode it was computed, it could have no effect upon the covenant of the lessees to pay the amount of the tax to him.

Judgment for the plaintiff for the whole tax with interest from the date of the writ.